Citation Nr: 0939119	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  95-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
venereal warts. 

2.  Entitlement to an evaluation in excess of 60 percent for 
the residuals of prostate cancer with erectile dysfunction 
and urinary incontinence. 

3.  Entitlement to service connection for a left leg 
disability.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for transient ischemic 
attacks.

7.  Entitlement to service connection for gastroesophageal 
reflux disease.

8.  Entitlement to service connection for burns in the area 
of the groin.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension. 

10. Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to 
June 1970, and served in the National Guard from which he 
retired in March 1996.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In an August 2003 Board decision that set out the lengthy 
procedural posture of this case, the Board found that new and 
material evidence was not submitted to reopen the Veteran's 
claim of entitlement to service connection for hypertensive 
disease.  At that time, the Board remanded the Veteran's 
claim for an initial compensable rating for venereal warts to 
the RO for further development.

In November 2003, a Deputy Vice Chairman of the Board denied 
the Veteran's motion for reconsideration of the Board's 
decision that declined to reopen the previously denied claim 
for service connection for hypertensive disease.

This appeal for an initial compensable rating for venereal 
warts was returned to the Board in November 2006, at which 
time the appeal was denied.  

The Veteran submitted a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court) of the November 
2006 decision.  In an October 2008 memorandum decision, the 
Court vacated the November 2006 decision and remanded the 
matter to the Board for further adjudication consistent with 
the instructions of the Court.  

Also, in August 2008, the Veteran submitted a formal claim 
for service connection for diabetes.  The matter is referred 
to the RO for appropriate development and adjudication. 

The issues of entitlement to an evaluation in excess of 60 
percent for the residuals of prostate cancer, entitlement to 
service connection for a left leg disability, depression, 
sleep apnea, transient ischemic attacks, gastroesophageal 
reflux disease, and burns in the area of the groin, whether 
or not new and material evidence has been submitted to reopen 
a claim for service connection for hypertension, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the Veteran's service- 
connected venereal warts are manifested by more than slight, 
if any, recurrent itching, without exfoliation or exudation 
on a non-exposed surface or small area from the date of 
service connection.  

2.  The Veteran's venereal warts are not disfiguring and do 
not extend over an area that is at least five percent of his 
entire body, with no exposed areas involved; nor are there 
are symptomatic scars or areas of disfigurement or any 
limitation of function and the warts do not require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during a 12-month period 


CONCLUSIONS OF LAW

The schedular criteria for an initial compensable evaluation 
for venereal warts have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.118, Codes 7801-06, 7813, 7819 (2002), effective prior to 
August 30, 2002; 38 C.F.R. § 4.118, Codes 7801-7806, 7813, 
7819, 7820 (2008), effective August 30, 2002.  38 C.F.R. 
§§ 3.102, 3.159, 4.14, 4.20 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

However, the current appeal arises from disagreement with the 
initial evaluation following the grant of service 
connection.   The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, the Board finds that the duty to notify the 
Veteran has been met, and any defect in the notice that has 
been sent is not prejudicial.

The Board further finds that the duty to assist the Veteran 
has been met.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims files, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Indeed, in a March 2006 signed statement, the Veteran said 
that he had no additional information to submit.  Thus, the 
Board may proceed without prejudice to the Veteran. 

Increased Evaluation

The Veteran contends that he is entitled to a compensable 
evaluation for his venereal warts.  He notes that this is an 
incurable disease, and believes that this fact alone warrants 
compensation.  The Veteran further notes that his warts come 
and go, and argues that they can be itchy and painful when 
present.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

As noted above, this issue involves the Veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

A review of the record shows that in a November 2002 rating 
decision, the RO granted service connection for venereal 
warts, and assigned a noncompensable disability evaluation 
under 38 C.F.R. § 4.118, Code 7819, which was the rating code 
for benign new growths of the skin.  This was effective from 
April 27, 2001.  The RO reached that determination, in large 
measure, upon review of service medical records that indicate 
the Veteran was treated for venereal warts in service.  When 
examined for discharge in June 1970, the Veteran gave a 
history of venereal disease, although venereal warts were not 
noted on examination at that time.  The zero percent 
evaluation currently remains in effect.  

Post service, a February 1972 VA examination report indicates 
no dermatological problems and no scars.

A September 1995 administrative decision from the Social 
Security Administration (SSA) reflects that the Veteran was 
found eligible for benefits as of October 1994.  He was found 
totally disabled due to transient ischemic attacks with 
dysarthria and right hemiparesis, agenesis of the left 
internal carotid artery, hypertension, seizures, and sleep 
apnea.

A January 14, 2002 VA outpatient record indicates the Veteran 
complained of a skin rash in his groin and wart over his 
penis.  On examination, a mild groin skin irritation was 
noted and a surgical "leprotomy" scar.  However, the external 
genitalia were normal.  The impression did not include any 
references to venereal warts or any other residual due to 
venereal disease. 

According to a December 11, 2002 record from Dr. R.M., the 
Veteran was treated for genital warts that "come & go for 20 
years".  The diagnosis was genital warts and scars.  When 
seen on January 30, 2003, Dr. R.M. noted that the genital 
warts were clearing and the Veteran was advised to continue 
using the prescribed topical cream.

A December 2004 VA outpatient medical record indicates a skin 
evaluation was not referable to findings of venereal warts.

In an April 2005 signed statement, the Veteran's wife said he 
recently informed her that all the women in his life had 
gynecological problems that could have come from recurrent 
venereal warts.  She noted he recently saw Dr. R.M. who 
removed a wart that occurred after 20 years.

VA outpatient records dated in October 2005 indicate there 
was no rash on the Veteran's body when he was examined.

The Veteran underwent VA skin examination in January 2006.  
According to the examination report, he gave a history of 
discovering a lesion on the dorsal aspect of the foreskin of 
his penis in service in 1968.  He was treated in the base 
infirmary and diagnosed with a venereal wart.  The Veteran 
said Hydrocortisone cream was prescribed for daily use and 
the lesion disappeared after treatment.  The Veteran denied 
any additional problem until two years ago, when the wart 
reappeared.  He was treated by his local physician who 
removed the lesion by use of silver nitrate.  The topical 
cream was again prescribed for daily use to help with the 
inflammation, but the Veteran said he continued to regularly 
use it.  He denied any additional problem after that and 
denied any flare-ups or pain.  The Veteran denied any other 
treatment for the disorder and any progression of it.  He 
said the lesion did not present any problems for him on 
active duty or while he was employed.  He was retired since 
1994 after having a cerebrovascular accident.  He denied any 
functional disability secondary to the lesions.  The Veteran 
was independent in activities of daily living, transfers, and 
ambulation.

On examination, the Veteran did not appear in any acute 
distress.  His penis was uncircumcised with no scarring.  The 
skin was evenly pigmented, and there was no lesion or rash 
eruption present.  There was no crusting, scaling, or 
inflammation, and no disfigurement.  There was zero percent 
of exposed areas affected and zero percent of the entire body 
area affected.  The clinical impression was normal skin exam.

VA treatment records from May 2006 state that the skin had no 
abnormal lesions. 

At VA genitourinary examination conducted in November 2007, 
the Veteran gave a history of a venereal wart in 1968.  On 
examination, there was slight hyperpigmentation of the skin 
about the groin bilaterally measuring approximately two 
inches in diameter on each side.  There was no raised 
component and the skin was smooth to the touch.  There was no 
erythema or tenderness.  The areas covered less than one 
percent of the body and were not in a visible location.  At 
the conclusion of the examination the examiner diagnosed 
eight separate conditions, but none that were related to the 
venereal warts.  In his remarks, he related the 
hyperpigmentation to tinea cruris, which was noted to have 
been diagnosed and treated several years previously.  

In his numerous written statements in support of his claim, 
including in April 2005, the Veteran maintains that his 
service-connected penile venereal warts caused scars and 
scratch marks from freezing and burning treatments.  He said 
the skin over his foreskin had an odor, even after bathing.  
He reported constant itching due to the warts.  In more 
recent statements dated in 2005 and 2006, the Veteran argued 
that his prostate cancer could have been caused by the 
service-connected papillomavirus (venereal warts).  In a 
March 2006 statement, he reported unbearable itching 
associated with his venereal warts.

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (codified at 38 C.F.R. § 4.118).  The modifications 
to the Rating Schedule changed the criteria for rating scars 
under Codes 7800-7805 (codified at 38 C.F.R. § 4.118, Codes 
7800- 7805).  The new rating criteria changed the basis for 
evaluating disfiguring scars, and include eight specific 
characteristics of disfigurement to be considered in 
evaluating disfigurement of the head, neck, and face.  Id.

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the Veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
and 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
See also Dudnick v. Brown, 10 Vet. App. 79 (1997) (with 
respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations).  See also 38 U.S.C.A. § 7104(c); 38 
C.F.R. § 14.507 (precedent opinions of VA General Counsel are 
binding on Board).  In VAOPGCPREC 7-2003, VA's General 
Counsel held that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.

The Veteran's service-connected venereal warts have been 
rated as noncompensable since service connection was 
established under Code 7819 regarding benign skin growths 
(2002) or benign skin neoplasms (2008).  A note in the Rating 
Schedule under the former criteria provided that disabilities 
evaluated under Codes 7807 through 7819 were to be rated by 
analogy to scars, disfigurement, etc., or eczema under Code 
7806.  38 C.F.R. § 4.118.

According to the old rating criteria, benign skin growths 
were rated, by analogy, to eczema, depending upon the 
location, extent, and repugnance or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118, Code 7813 
(2002).

Under Code 7806, effective prior to August 30, 2002, a 
noncompensable rating was warranted where the skin disability 
was productive of slight, if any, exfoliation, exudation or 
itching, or on a non exposed surface or small area.  A 10 
percent evaluation was warranted where the skin disability 
was productive of exfoliation exudation or itching involving 
an exposed surface or extensive area.  A 30 percent rating 
required that the disability be manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. 
§ 4.118, Code 7806 (2002).

Pursuant to the revised criteria, effective August 30, 2002 a 
note states that skin infections not listed elsewhere 
(including bacterial, fungal, viral, treponemal, and 
parasitic diseases, (Code 7820) should be rated depending 
upon the predominant disability (disfigurement of head, face, 
or neck, scars, or impairment of function, or dermatitis), 
under the appropriate codes.  In this case, the RO has rated 
the Veteran pursuant to the code regarding eczema.  The 
revised criteria provide that if the dermatitis or eczema 
covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  A 30 percent rating provides 
requires 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.  Finally, a maximum rating of 60 percent under the 
revised criteria is warranted when the condition covers an 
area of more than 40 percent of the entire body or when more 
than 40 percent of exposed areas affected, or; when constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 
twelve-month period.  38 C.F.R. § 4.118, Code 7806 (2008). 

The Board notes that the regulation and rating codes used for 
the evaluation of the Veteran's disability has recently 
undergone another change effective from October 23, 2008.  
See 73 FR 54708 (September 23, 2008), 38 C.F.R. § 4.118, Code 
7819, 7820 (2009).  However, the latest set of criteria is 
not applicable here, as the new regulation specifically 
states that it applies only to claims filed on or after the 
effective date.  See Final Rule, 73 Fed. Reg. 54708 (Sept. 
23, 2008).  There is no indication that the Veteran has asked 
for review under the new criteria.  

After careful review of the medical evidence, the Veteran's 
contentions, and the October 2008 Court decision, the Board 
is unable to find that the Veteran's venereal warts merit a 
compensable evaluation at any stage of this appeal under 
either the old or new rating criteria.  

The Board notes that the only medical evidence to indicate 
that the Veteran's disability has been symptomatic during the 
relevant period is the findings from the January 2002 VA 
outpatient records and the December 2002 and January 2003 
notes from Dr. R.M.  

The January 2002 records note a complaint of a skin rash of 
the groin and a wart over the penis, with findings of mild 
groin skin irritation and a leprotomy scar.  However, the 
Veteran is not service connected for either skin disease that 
encompasses irritation of the groin or the residuals of a 
leprotomy.  His service connected disability is a recurring 
venereal wart of the penis, and there is no objective medical 
evidence that relates the skin irritation of the groin or the 
leprotomy scar to the venereal wart.  In fact, the November 
2007 examiner opined that the skin irritation was the result 
of tinea cruris, and on the basis of this opinion an April 
2008 rating decision denied service connection for the 
hyperpigmentation of the groin claimed to be the result of 
radiation burns due to treatment for prostate cancer.  In 
spite of the Veteran's complaints in 2002, these records do 
not contain any objective findings pertaining to a venereal 
wart.  In fact, external genitalia were found to be normal.  
Therefore, there as there is no objective evidence of any 
exfoliation, exudation or itching that involves an exposed or 
extensive area as a result of the venereal wart instead of 
the skin rash, entitlement to a compensable evaluation is not 
warranted.  38 C.F.R. § 4.118, Code 7806, 7819 (2002).  

Similarly, as the January 2002 examiner did not describe any 
scars resulting from the venereal warts that were 
superficial, poorly nourished, with repeated ulcerations, or 
that were superficial, tender, and painful on objective 
demonstration, a 10 percent evaluation may not be assigned 
under the rating code for scars.  The January 2002 record was 
also negative for evidence of limitation of function.  
38 C.F.R. § 4.118, Codes 7803, 7804, and 7805 (2002).  The 
revised rating criteria are not applicable at this juncture, 
as this evidence is dated prior to August 2002.  

The Board further finds that the December 2002 and January 
2003 records from Dr. R.M. do not provide a basis for a 
compensable evaluation under either the old or new rating 
criteria.  

On this occasion the notes from Dr. R.M. clearly attribute 
the Veteran's complaints to his service connected genital 
warts.  However, these notes do not contain any description 
of exfoliation, exudation or itching that involves an exposed 
or extensive area.  Therefore, entitlement to a compensable 
evaluation is not warranted under the old rating criteria.  
38 C.F.R. § 4.118, Code 7806, 7819 (2002).  The December 2002 
record also contains a diagnosis of scars.  Unfortunately, no 
description of the scars was recorded, and there is no 
evidence of a scar that was superficial, poorly nourished, 
with repeated ulcerations, or that was superficial, tender, 
and painful on objective demonstration.  There was also no 
description of any limitation of function.  Therefore, there 
is no basis for a 10 percent evaluation under the old rating 
criteria for scars.  38 C.F.R. § 4.118, Codes 7803, 7804, and 
7805 (2002).

Similarly, the new rating criteria also fail to provide a 
basis for a compensable evaluation.  The records from Dr. 
R.M. do not show that at least 5 percent of the body was 
affected by the venereal warts, or that at least 5 percent of 
an exposed area was affected.  The Veteran was using a 
topical medication, but there was no evidence of 
corticosteroids or immunosuppressive drugs.  Topical 
medications are specifically contemplated by the zero percent 
evaluation.  38 C.F.R. § 4.118, Code 7806 (2008).  

Entitlement to a compensable evaluation under the rating 
codes for scars has been considered, but is not supported by 
the evidence.  As already noted, the December 2002 note 
contains a diagnosis of scars without any further 
description.  However, there was no evidence that any 
residual scar of a wart on the penis exceeded six square 
inches.  Moreover, as scars were not seen on more recent 
examinations, a remand to determine the size of the scar 
would serve no purpose.  The reports from Dr. R.M. also 
failed to describe the scar as superficial and unstable, as 
painful on examination, or as causing limitation of motion or 
function.  At this juncture, the Board notes that the Veteran 
is already compensated for erectile dysfunction and urinary 
symptoms as a residual of his prostate cancer.  Therefore, 
the rating codes for scars do not provide a basis for 
compensable evaluation based on the records of Dr. R.M.  
38 C.F.R. § 4.118, Codes 7801, 7802, 7803, 7804, and 7805 
(2008); 38 C.F.R. § 4.14 (2009). 

As for the evidence dated subsequent to the December 2002 and 
January 2003 records of Dr. R.M, the Board is of the opinion 
that they do not support a compensable evaluation at any 
point in the remaining period on appeal.  The records dated 
from December 2004 through November 2007 show basically 
normal findings.  The November 2007 examinations shows slight 
hyperpigmentation of the groin, but as noted above the 
examiner opined that this was the result of tinea cruris, 
which is not a disability for which service connection has 
been established.  The Veteran's venereal warts are not on an 
exposed area and were not even noted to be present on this 
examination.  There is no objective evidence of exfoliation, 
exudation, or itching due to the warts instead of the tinea 
cruris.  There is no service connected skin disorder covering 
at least 5 percent of the Veteran's body or of the feet.  The 
Veteran's skin disorder of the penis has not required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  The Veteran's venereal warts 
have not had any active inflammation or fungal infection.  In 
fact, it appears he was only treated for the warts once, in 
2002, since his discharge from service, more than 35 years 
ago.

When examined by VA in January 2006, the examiner reported 
that the Veteran's penis showed no scarring, the skin was 
evenly pigmented, and there was no lesion or rash eruption 
present.  There was no crusting, scaling, or inflammation and 
no disfigurement.  There was zero percent of exposed areas 
affected and zero percent of the entire body area affected.  
The clinical impression was normal skin exam.  Even if the 
tinea cruris noted on the November 2007 examination were to 
be included, the Board notes that the examiner states that 
this covers less than one percent of the body, which would 
continue to merit a zero percent evaluation.  38 C.F.R. 
§ 4.118, Code 7806.  

The Veteran is competent to report that he has itching in his 
genital area.  His wife is competent to report the same.  
However, he is not competent to relate the nonsevice 
connected tinea cruris to his service connected venereal 
wart.  The objective medical evidence, which is more 
reliable, shows no active disease or manifestations of the 
described criteria for a compensable rating due to the 
service connected venereal warts from the date of service 
connection, April 2001.  The Board notes the Veteran's 
repeated assertions to the effect that his service- connected 
venereal warts caused his prostate cancer.  Even assuming, 
arguendo that the Veteran is correct, a compensable rating is 
still not warranted for venereal warts, as service connection 
for prostate cancer was granted by the RO in an October 2005 
rating decision that awarded a compensable disability 
evaluation.  Thus, the Veteran is already being compensated 
by VA for his prostate cancer.  As to the Veteran's 
assertions that he is entitled to compensation for his 
venereal warts simply because it is a chronic, incurable 
illness, the Board notes that even an incurable illness must 
be productive of symptoms that meet the criteria for a 
compensable evaluation before a 10 percent rating can be 
assigned.  

Thus, an initial compensable rating for venereal warts is not 
warranted.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert.

Once again we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the Veteran is 
entitled to a "staged" rating for his service-connected 
venereal warts, as the Court indicated can be done in this 
type of case.  For the reasons and bases cited above, we find 
that at no time since the Veteran filed his original claim 
for service connection has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board.


ORDER

An initial compensable evaluation for venereal warts is 
denied.


REMAND

In an April 2008 rating decision, the issues of entitlement 
to an evaluation in excess of 60 percent for the residuals of 
prostate cancer; entitlement to service connection for a left 
leg disability, depression, sleep apnea, transient ischemic 
attacks, gastroesophageal reflux disease, and burns in the 
area of the groin; whether or not new and material evidence 
has been submitted to reopen a claim for service connection 
for hypertension; and entitlement to TDIU were denied.  The 
Veteran was notified of this decision in an April 2008 
letter.  

In April 2008, the Veteran submitted a VA Form 21-4138, in 
which he stated he was submitting a notice of disagreement 
with the April 2008 rating decision.  He then listed each of 
the above issues separately.  The Veteran has not yet been 
provided a statement of the case for any of these issues.  In 
addition, he has not been notified of the necessity of 
submitting a substantive appeal.  Therefore, these issues 
must be remanded to the RO for the issuance of a statement of 
the case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. 
App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the 
case for the issues of issues of 
entitlement to an evaluation in excess 
of 60 percent for the residuals of 
prostate cancer; entitlement to service 
connection for a left leg disability, 
depression, sleep apnea, transient 
ischemic attacks, gastroesophageal 
reflux disease, and burns in the area 
of the groin; whether or not new and 
material evidence has been submitted to 
reopen a claim for service connection 
for hypertension; and entitlement to 
TDIU.  The Veteran should also be 
provided with notification that he must 
submit a substantive appeal to finalize 
the appeal of these issues.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


